ON SUBSEQUENT APPLICATION EOR REHEARING.
Per Curiam.
In this cause it is brought to our atten*249tion that the verdict was defective for the reason that the jury failed to state particularly in the verdict the description of the parcel claimed by each of said defendants. '•This'is true, but the proofs are clear, and the parties do not disagree upon such descriptions. The order heretofore made will be modified as follows:
The judgment is affirmed upon condition that plaintiff consent to a correction of the verdict and judgment in this regard; otherwise the case will be reversed, and a new trial ordered.